DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Applicant’s RCE filed on 6/28/2022.
Response to Arguments
Applicant’s arguments with respect to claim(s) 32-36, and 38-69 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 32, 33, 35, 37, 41, 54, 55, 66, 68 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2004/0202423 to White.
 	White shows the following.
 	Re claims 32, 41, 54, 55, 66, and 68, White shows a step-clad optical fiber (fig. 3) having an input end and an output end opposite the input end, the step-clad optical fiber comprising: a central core having a first refractive index, wherein the central core is composed of fused silica or fused silica doped with fluorine, titantum, germanium (¶0048) and/or boron; surrounding the central core 30, a first cladding 32 having a second refractive index (see fig. 3); surrounding the first cladding, an annular core 34 having a third refractive index; and surrounding the annular core, a second cladding 35 having a fourth refractive index, wherein (i) the first refractive index is larger than the second refractive index and larger than the fourth refractive index, (ii) the third refractive index is larger than the second refractive index and larger than the fourth refractive index, and (iii) the step-clad optical fiber is a multi- mode optical fiber.
 	Claim 33. (Previously presented) The step-clad optical fiber of claim 32, wherein the second refractive index is larger than the fourth refractive index.  See fig. 3.
 
 	Claim 35. (Previously presented) The step-clad optical fiber of claim 32, wherein the second cladding is present as an unbroken layer extending between the input end and the output end.  See ¶0071: the discontinuity constitutes a second core portion of the EMF structure. 
 	Claim 37. (Previously presented) The step-clad optical fiber of claim 32, wherein the annular core is configured for the receipt of laser energy at the input end and the transmission of laser energy therethrough from the input end to the output end.  See ¶0130.
 	Claim(s) 32, 34, 36, 39, 41, 45, 49, 50-52, 54, 56, 60, 65-69 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPAT 9,063,289 to Farmer et al.
 	Re claims 32, 34, 41, 54, 56, 60, 65-69, Farmer shows a step-clad optical fiber (fig. 20A-20B) having an input end and an output end opposite the input end, the step-clad optical fiber comprising: a central core having a first refractive index, wherein the central core is composed of fused silica or fused silica doped with fluorine (column 7, lines 40-55), titantum, germanium and/or boron; surrounding the central core, a first cladding having a second refractive index (see fig. 20A-20B); surrounding the first cladding, an annular core having a third refractive index; and surrounding the annular core, a second cladding having a fourth refractive index, wherein (i) the first refractive index is larger than the second refractive index and larger than the fourth refractive index, (ii) the third refractive index is larger than the second refractive index and larger than the fourth refractive index, and (iii) the step-clad optical fiber is a multi- mode optical fiber, and (iv) the second refractive index is equal to the fourth refractive index.
 	Claim 36. (Previously presented) The step-clad optical fiber of claim 34, wherein the central core is composed of fused silica or fused silica doped with fluorine, titanium, germanium, and/or boron. fluorine (see column 7, lines 40-55).
 	Claim 39. (Previously presented) The step-clad optical fiber of claim 32, wherein the first refractive index is equal to the third refractive index.  See fig. 19A-19B.
 	Claim 45. (Previously presented) A laser system comprising:
a beam source 502, 512 (fig. 5A) for emission of an input laser beam;
a step-clad optical fiber having an input end and an output end opposite the input end, the step-clad optical fiber comprising (1) a central core having a first refractive index, wherein the central core is composed of fused silica or fused silica doped with fluorine, titanium, germanium, and/or boron, (11) surrounding the central core, a first cladding having a second refractive index, (iii) surrounding the first cladding, an annular core having a third refractive index, and (iv) surrounding the annular core, a second cladding having a fourth refractive index, wherein (a) the first refractive index is larger than the second refractive index and larger than the fourth refractive index, and (b) the third refractive index is larger than the second refractive index and larger than the fourth refractive index; and
a controller (see column 18, lines 26-58) configured to (i) direct the input laser beam onto one or more in-coupling locations on the input end to thereby form a resulting output beam at the output end, whereby at least one of a beam parameter product or a numerical aperture of the output beam is determined at least in part by the one or more in-coupling locations, and (ii) process a workpiece with the output beam (see column 18, lines 26-58).
 	Re claim 49, See fig. 5A.  
 	Claim 50. (Previously presented) The laser system of claim 45, wherein the controller is configured to direct the input laser beam onto a plurality of different in-coupling locations (see 508A-518E of fig. 5D) without modulating an output power of the input laser beam as the input laser beam is directed between the different in-coupling locations.
 	Claim 51. (Previously presented) The laser system of claim 45, wherein the controller is configured to direct the input laser beam onto at least one in-coupling location at least partially overlapping the first cladding, whereby beam energy in-coupled into the first cladding forms at least a portion of the output beam.  See column 12, lines 22-34; optical radiation is substantially confined within the core with some penetration into the cladding.
 	Claim 52. (Previously presented) The laser system of claim 45, wherein the beam source comprises: one or more beam emitters 502, 512 emitting a plurality of discrete beams; focusing optics 516 for focusing the plurality of beams onto a dispersive element 6; a dispersive element (see column 11, lines 1-20: prism) for receiving and dispersing the received focused beams; and a partially reflective output coupler positioned to receive the dispersed beams (see fig. 5A), transmit a portion of the dispersed beams therethrough as the input laser beam, and reflect a second portion of the dispersed beams back to the dispersive element and thence to the one or more beam emitters to form an external lasing cavity, wherein the input laser beam is composed of multiple wavelengths.
Claim(s) 32, 40, and 61 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPAT 7,400,807 to Minelly et al.
 	Minelly shows the following.
 	Claim 32. (Previously presented) A step-clad optical fiber (fig. 6D) having an input end and an output end opposite the input end, the step-clad optical fiber comprising: a central core 646 (fig. 6D) having a first refractive index, wherein the central core is composed of fused silica or fused silica doped with fluorine, titantum, germanium (see column 6, lines 43-57) and/or boron; surrounding the central core, a first cladding 647 having a second refractive index; surrounding the first cladding, an annular core 645 having a third refractive index; and surrounding the annular core, a second cladding 643 having a fourth refractive index, wherein (i) the first refractive index is larger than the second refractive index and larger than the fourth refractive index, (ii) the third refractive index is larger than the second refractive index and larger than the fourth refractive index, and (iii) the step-clad optical fiber is a multi- mode optical fiber.
 	Re claim 40 and 61, see fig. 6D.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 42, 57, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over White.
 	White discloses every aspect of claimed range of thickness.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify to include the claimed range of thickness, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 42, 57, 59, 62, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al.
 	Farmer discloses every aspect of claimed range of thickness.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify to include the claimed range of thickness, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 42-44, 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minelly et al.
 	Re claims 42, 44, 57, and 59, Mindelly discloses every aspect of claimed range of thickness.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify to include the claimed range of thickness, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re claims 43, 44, and 58, Mindelly discloses every aspect of claimed range of thickness.  It is an obvious matter of routine experimentation to find the optimal thickness ranges. Generally, difference in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical.
Claim(s) 43 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over White.
 	White discloses every aspect of claimed range of thickness.  
It is an obvious matter of routine experimentation to find the optimal thickness ranges. Generally, difference in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical.
Claim(s) 43, 58, and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al.
 Farmer discloses every aspect of claimed range of thickness.  It is an obvious matter of routine experimentation to find the optimal thickness ranges. Generally, difference in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical.
 	Claims 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al in view of USPAT 9,250,390 to Muendelet al.
 	Farmer disclose every aspect of claimed invention except for the claimed controller. Muendel shows a general teaching of utilizing a controller 246 for the purpose of providing various input convergence angle of the laser beam launched into the waveguide so that the output spot size can be varied. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed controller as shown in Muendel for the purpose of providing various input convergence angle of the laser beam launched into the waveguide so that the output spot size can be varied as needed. It is clear this would improve the device.
 	Note that Muendel shows a controller 246 configured to (i) direct the input laser beam onto one or more in-coupling locations on the input end 208 (see
to thereby form a resulting output beam at the output end, whereby at least one of a beam parameter product or a numerical aperture of the output beams determined at least in part by the one or more in-coupling locations (see abstract), and (ii) process a workpiece (not shown; see column 6, lines 26-35) with the output beam.
 	Re claim 46, Muendel shows in abstract that the controller 250 is controlled to continuously varying the output spot size and enable a continuous and real-time laser spot size adjustment on the workpiece.
 	Re claim 47, see Muendel’s column 6, lines 26-35; spot size on the workpiece implies the distance to the workpiece.
 	Re claim 48, see Muendel’s column 1, lines 18-25.
 	Claims 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al in view of USPUB 2015/0378184 to Tayebati et al.
 	Farmer discloses every aspect of claimed invention except for the claimed diffraction grating and partially reflective output coupler. Tayebati shows in fig. 16 a general teaching of utilizing dispersive elements 1635 (grating; see ¶0084) and partially reflective output coupler. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the dispersive elements and partially reflective output coupler as shown in Tayebatifor the purpose of providing various output as needed. Itis clear this would improve the device.



	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883